Exhibit 10.1 UNIT PURCHASE AGREEMENT among Yelp Inc., Eat24, LLC, GrubHub Inc. and GRUBHUB HOLDINGS INC. Dated as of August 3,2017 TABLE OF CONTENTS Page ARTICLE I Asset Transfer; Purchase and Sale of the Units Section1.01. Asset Transfer 1 Section1.02. Purchase and Sale 1 ArticleII Closing; Purchase Price Adjustment Section2.01. Closing 2 Section2.02. Purchase Price Adjustment 3 Section2.03. Withholding 6 Section2.04. Allocation of Purchase Price 6 ArticleIII Representations and Warranties of Seller and the Company Section3.01. Organization, Standing and Authority; Execution and Delivery; Enforceability 7 Section3.02. No Conflicts; Consents 8 Section3.03. Capitalization; Subsidiaries 9 Section3.04. Financial Statements 10 Section3.05. Taxes 11 Section3.06. Real Property 12 Section3.07. Intellectual Property 13 Section3.08. Contracts 15 Section3.09. Permits 17 Section3.10. Proceedings 18 Section3.11. Benefit Plans 18 Section3.12. Absence of Changes or Events 20 Section3.13. Compliance with Applicable Laws 20 Section3.14. Environmental Matters 21 Section3.15. Employee and Labor Matters 21 Section3.16. Sufficiency of Assets 23 Section3.17. Intercompany Arrangements 24 Section3.18. Key Customers and Vendors 24 Section3.19. Brokers 24 Section3.20. Existing Credit Support 24 Section3.21. Bank Accounts 24 Section3.22. Insurance 25 Section3.23. No Implied Representations 25 i ArticleIV Representations and Warranties of Purchaser and Parent Section4.01. Organization, Standing and Authority; Execution and Delivery; Enforceability 25 Section4.02. No Conflicts; Consents 26 Section4.03. Proceedings 26 Section4.04. Investment Representations 27 Section4.05. Sufficient Funds 27 Section4.06. Brokers 28 ArticleV Covenants of Seller and the Company Section5.01. Access 28 Section5.02. Ordinary Conduct 28 Section5.03. Exclusive Dealing 31 Section5.04. Company Asset Transfer 31 Section5.05. Confidentiality 32 Section5.06. Restrictive Covenants 32 ArticleVI Covenants of Purchaser Section6.01. Confidentiality 34 Section6.02. No Use of Seller Names and Marks; Transitional License 34 ArticleVII Mutual Covenants Section7.01. Publicity 36 Section7.02. Efforts 36 Section7.03. Notification of Certain Matters 39 Section7.04. Tax Matters 39 Section7.05. Employee Matters 42 Section7.06. Intercompany Arrangements; Termination of Contracts 43 Section7.07. Replacement of Credit Support 43 Section7.08. Cooperation Regarding Contract Consents 44 Section7.09. Post-Closing Cooperation 44 ArticleVIII Conditions to Closing Section8.01. Conditions to Obligation of Purchaser 46 Section8.02. Conditions to Obligation of Seller and the Company 48 ii ArticleIX Termination Section9.01. Termination 48 Section9.02. Termination Fees 49 Section9.03. Consequences of Termination 50 ArticleX Indemnification Section10.01. Indemnification by Seller 50 Section10.02. Indemnification by Purchaser 52 Section10.03. Limitations on Liability; Cooperation; Manner of Payment; Additional Escrow Payments and Release 53 Section10.04. Calculation of Losses 54 Section10.05. Termination of Indemnification 54 Section10.06. Procedures Relating to Indemnification for Third Party Claims 55 Section10.07. Procedures Related to Indemnification for Other Claims 56 Section10.08. Tax Treatment of Indemnity Payments 56 ArticleXI Miscellaneous Section11.01. Assignment 57 Section11.02. No Third Party Beneficiaries 57 Section11.03. Expenses and Fees 57 Section11.04. Amendments 57 Section11.05. Notices 57 Section11.06. Interpretation; Exhibits and Seller Disclosure Schedule; Certain Definitions 59 Section11.07. Counterparts 71 Section11.08. Entire Agreement 71 Section11.09. Severability 71 Section11.10. Specific Performance; Limitation on Liability 71 Section11.11. Consent to Jurisdiction 72 Section11.12. Waiver of Jury Trial 72 Section11.13. GOVERNING LAW 73 Section11.14. Parent Guaranty 73 Exhibit AForm of Asset Transfer Agreement Exhibit BMarketing Partnership Agreement Exhibit CForm of Escrow AgreementExhibit DForm of Transition Services Agreement Exhibit EForm of Seller Release iii UNIT PURCHASE AGREEMENT
